J-A24017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 AMANDA COLLINS N/K/A AMANDA               :   IN THE SUPERIOR COURT OF
 CONNELLY                                  :        PENNSYLVANIA
                                           :
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :   No. 1253 EDA 2022
 MICHAEL COLLINS                           :

                Appeal from the Order Entered April 18, 2022
               In the Court of Common Pleas of Bucks County
                     Civil Division at No(s): 2018-60181


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                      FILED NOVEMBER 22, 2022

      Amanda Connelly (“Mother”) and Michael Collins (“Father”) entered into

a stipulated custody agreement regarding their now five-year-old child, A.C.

(“Child”), and the Bucks County Court of Common Pleas entered an order

approving the agreement. The court ultimately modified the custody order,

allowing Father’s younger sister, C.K., (“Paternal Aunt”) to have unsupervised

contact with Child during Father’s custodial time and allowing Father’s mother

(“Paternal Grandmother”) to have supervised contact with Child during

Father’s custodial time. Mother appeals that modified order, arguing that this

modification puts Child’s safety at risk and is not in Child’s best interests. She

also complains the court abused its discretion by finding that Father was not

in contempt of the order. After review, we find that Mother has either waived
J-A24017-22


her claim or failed to establish the court abused its discretion. We therefore

affirm.

      The facts leading up to the modification of the custody order are not in

dispute. Mother initially filed a complaint in custody for Child in February 2018,

and Mother and Father entered into a stipulated custody agreement. The court

entered a custody order approving that agreement on February 8, 2018.

Under that order, Mother and Father shared legal custody, with Mother having

primary physical custody and Father having partial physical custody every

other Friday night. The stipulated order also specifically provided that “at no

time during Father’s partial custody or at any other time shall Father have

[Child] in the company of [Father’s older sister, J.C.] or [Paternal

Grandmother].” Custody and Stipulation Order, 2/8/18, at 2, ¶ 11.

      Mother sought a temporary protection from abuse (“PFA”) order against

Father in June 2020, which the trial court granted. The PFA order limited

Father’s contact with Child to phone/Facetime and Zoom calls, and awarded

temporary sole physical custody to Mother. This PFA order was in effect from

July 27, 2020 through July 25, 2021.

      On June 17, 2021, Mother filed a petition to modify the custody order,

seeking sole physical and legal custody of Child. Mother asked that Father only

be allowed supervised visitation as she had recently become aware that Father

had been convicted of sexual assault in 2004.




                                      -2-
J-A24017-22


        Father also filed a petition for modification of the custody order in July

2021. In this petition, Father sought additional time with Child and requested

that “there be no restrictions such as supervised visit[ation] nor avoidance of

[Father’s] family members.” Petition on Behalf of Defendant Michael For

Modification of a Custody Order, 7/31/21, at 3. The court scheduled a

conference on both Mother’s and Father’s modification petitions for October

15, 2021.

        Mother and Father, however, entered into another stipulated custody

agreement, which the trial court entered as an order on October 28, 2021.

This stipulated order awarded Mother primary physical custody, but it also

provided Father with additional custody time. Specifically, Father was to have

physical custody of Child: one weekday from 5 p.m. to 7 p.m. every week,

every other weekend from Friday evening through Sunday evening, on certain

holidays, and for two weeks of vacation each year. The stipulated order further

provided that “[u]nder no circumstances shall a person with a violent criminal

history be permitted around [Child].” Stipulation and Agreement Regarding

Child Custody, 10/27/21, at 4, ¶ 6. The order also provided that “neither party

shall disparage the other in front of [Child], nor allow others to do so in

[Child’s] presence, during his/her respective period of custody.” See id. at 4,

¶ 10.

        Mother filed a petition of contempt just days after the court entered the

stipulated custody order. In her petition, Mother argued generally that Father


                                       -3-
J-A24017-22


had violated the custody order by disparaging her in front of Child and by

allowing Child to be around individuals with a violent criminal history. She did

not name those individuals in the petition.

      A custody conference was held on the petition, but the parties were not

able to fully resolve the issues and the matter was listed for a hearing. In her

report, the custody conference officer noted Mother’s and Father’s unresolved

dispute regarding whether Paternal Aunt and Paternal Grandmother should be

permitted any contact with Child. The report included Mother’s concerns

regarding   Paternal   Grandmother,    who    had   been   convicted   of   child

endangerment in 1996, and Paternal Aunt, who had been convicted of armed

robbery and assault in 2016. The report also noted Father’s position that Child

should be allowed to have contact with Paternal Grandmother, given the age

of the endangerment conviction at issue, and that Child should also be allowed

to have contact with Paternal Aunt, as she had recently been released from

prison after serving her sentence for the armed robbery. See Report of the

Custody Conference Officer, 12/16/21, at 2-3.

      The matter proceeded to a hearing on April 6, 2022, with the issues

limited to whether Father was in contempt of the custody order because he

had made disparaging remarks about Mother or allowed Child to be around

Paternal Grandmother and Paternal Aunt, and whether the custody order




                                      -4-
J-A24017-22


should be modified to allow Child to be in the company of Paternal

Grandmother and Paternal Aunt during Father’s custodial time.1

       Mother testified at the hearing. She essentially maintained that both

Paternal Grandmother and Paternal Aunt were violent individuals who should

not have any contact with Child. To that end, Mother testified that Paternal

Grandmother had been convicted of child endangerment and had a past of

being violent towards her children, causing their removal from her care at one

point. Mother further testified that Paternal Aunt had been convicted of

robbery involving a firearm and then was convicted in November 2021 for an

offense stemming from her involvement in a physical altercation. Mother also

maintained that Child had been around both Paternal Grandmother and

Paternal Aunt during Father’s custody time, which violated the terms of their

custody order prohibiting contact with individuals with a violent criminal

history. According to Mother, Father had also violated the custody order by

making disparaging remarks about her on Facebook posts and in text

messages, which were admitted into evidence. Mother also testified that she

had a current PFA order against Father.



____________________________________________


1 Prior to the hearing, Mother filed a modification and amended contempt
petition, wherein she requested that the custody order be modified to
specifically name the individuals who were prohibited from being in Child’s
presence. Presumably, Mother’s request included Paternal Grandmother and
Paternal Aunt. In his answer, Father averred that neither Paternal
Grandmother or Paternal Aunt were violent individuals.


                                           -5-
J-A24017-22


       Paternal Aunt testified after Mother. Paternal Aunt reported she had

been released from prison for the robbery conviction in August 2020 and

following that release, had been convicted of disorderly conduct. She shared

she had a history of drug addiction and mental illness, but was sober and

attending support programs, though she was not currently in treatment.

Paternal Aunt further testified she had been removed from the care of Paternal

Grandmother when she was a child, and agreed she had a “traumatic

childhood.” N.T., 4/6/22, at 64. However, according to Paternal Aunt, she now

sees   Paternal   Grandmother   on   an    almost-daily   basis,   and   Paternal

Grandmother loves Child very much and does not pose any threat to him. See

id. at 67.

       Father then took the stand. He testified that Mother and Paternal

Grandmother had a history of fighting. He conceded he had been removed

from Paternal Grandmother’s care when he was a child due to violence and

that her behavior can be erratic. Father asserted, however, that he wanted

Child to have a relationship with Paternal Grandmother and Paternal Aunt

because they love Child. See id. at 77-78. He insisted he had never seen

Paternal Grandmother or Paternal Aunt hurt or berate Child. See id. at 78.

       Following the hearing, the court entered an order denying the petition

for contempt, citing insufficient evidence. The court also modified the custody

order so Paternal Aunt “shall not be restricted from having contact with

[Child]” and Paternal Grandmother “shall only be allowed to be in the presence


                                     -6-
J-A24017-22


of [Child] if Father is physically present with her at the time.” Order, 4/19/22,

at 2.2

         Mother filed a timely notice of appeal. Although Mother presents four

separate questions in her statement of questions presented section, she

provides only a single argument in the argument section of her brief. In

essence, Mother contends the trial court abused its discretion by modifying

the custody order to allow Paternal Aunt and Paternal Grandmother, who

Mother asserts have criminally violent backgrounds, to have contact with Child

and also abused its discretion by not finding Father in contempt. We conclude

Mother has failed to establish that the trial court committed an abuse of

discretion on either front.

         “Our standard of review over a custody order is for a gross abuse of

discretion.” A.L.B. v. M.D.L., 239 A.3d 142, 147 (Pa. Super. 2020) (citation

omitted). Such an abuse of discretion will only be found if the “trial court, in

reaching its conclusion, overrides or misapplies the law, or exercises judgment

which is manifestly unreasonable, or reaches a conclusion that is the result of

partiality, prejudice, bias or ill will as shown by the evidence of record.” Id.

(citation omitted).

         Additionally, when we review a custody order:

         We must accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include making
____________________________________________


2 The order also specifically provided that K.K., Father’s stepfather, is not
allowed to have any contact with Child. That modification is not contested.


                                           -7-
J-A24017-22


      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately, the
      test is whether the trial court’s conclusions are unreasonable as
      shown by the evidence of record.

Id. at 147-148. (citation omitted).

      As with any custody matter, including petitions for modification, the

paramount concern is the best interest of the child involved. See Johns v.

Cioci, 865 A.2d 931, 936 (Pa. Super. 2004). Relevant to the case at hand, if

it is in the best interest of a child to have contact with a third party, the trial

court may allow for that contact. See MacDonald v. Quaglia, 658 A.2d 1343,

1346 (Pa. Super. 1995).

      Here, Mother claims the court erred by modifying the custody

agreement to allow Child to be in the presence of Paternal Grandmother and

Paternal Aunt. In support, Mother recites testimony given at the hearing, and

makes general references to the evidence she presented at the hearing about

Paternal Aunt’s and Paternal Grandmother’s criminal history, history of drug

abuse and mental illness and lack of a bond with Child. She summarily asserts

that this evidence “should be sufficient enough to find a finding that Paternal

Aunt and Paternal Grandmother should not be around [Child], and can be

detrimental to [Child’s] wellbeing and safety.” Appellant’s Brief at 11.

      In effect, Mother’s entire argument amounts to no more than a

disagreement with the court’s determination that, based on the testimony and


                                       -8-
J-A24017-22


evidence presented, it was in Child’s best interest to allow Paternal

Grandmother and Paternal Aunt to be in the company of Child during Father’s

custodial time. Merely expressing one’s disagreement with the court’s

decision, as Mother does here, simply does not establish that the court’s

conclusions were unreasonable in light of the record or that the court

committed a gross abuse of discretion by allowing contact between Child and

Child's two paternal relatives. See M.D.L., 239 A.3d at 147-148.

      Nor do we discern any abuse of discretion by the trial court, which

extensively explained its reasons for allowing the contact:

            Although there may have been criminal acts in the past by
      Paternal Aunt and Paternal Grandmother, said acts were both
      attenuated in time and place, and had not been directed toward
      [Child]. Further, there was no evidence presented that Paternal
      Aunt had ever been violent toward [Child], or any other child.

             Mother did not present any reports or clinical notes from
      therapists, doctors, teachers, or counselors supporting her
      petition to bar Paternal Aunt and/or Paternal Grandmother from
      contact with [Child].

            Paternal Aunt conceded that she had been involved in an
      armed robbery for which she completed her sentence. … Paternal
      Aunt said she had been in therapy for drug addiction, and [had]
      been in [various support] programs.

            Paternal Grandmother and Paternal Aunt have both been
      diagnosed as bipolar and are prescribed Seroquel. Paternal Aunt
      credibly testified that Paternal Grandmother loves [Child] and
      does not constitute a threat to him. Nonetheless, the Court did
      place the restriction that Father must be in [the] presence of
      Paternal Grandmother and [Child], at all times, during any periods
      of contact.

                                        ***


                                     -9-
J-A24017-22


            Father disputed Mother’s claims that Paternal Grandmother
      and/or Paternal Aunt posed a threat to [Child]. Father testified
      that both the Paternal Grandmother and the Paternal Aunt loved
      [Child] and would never harm [him].

             On cross-examination, Father conceded that a video of an
      altercation between Paternal Grandmother and Mother was
      authentic, but he said it dated back to approximately 2017. Father
      testified that Paternal Grandmother had been violent towards him
      when he was a child. Mother testified that she herself had been
      the victim of child abuse in her youth, and that Father and her
      shared a background of having been abused as youngsters.

             No evidence was adduced at the April 6, 2022 hearing that
      Paternal Grandmother or Paternal Aunt had ever committed any
      violent act against [Child] or threatened [Child] with violence.
      Also, although Paternal Aunt had been incarcerated for
      participating in a robbery, she had served her time and obtained
      post release counseling.

Trial Court Opinion, 5/24/22, at 8-10 (citations to notes of testimony omitted).

      The court stated that after hearing “the testimony and evidence

presented by both Father and Mother[, it] had reasonably determined under

the applicable standard of review that the best interests of [Child] were to

permit contact [with] the Paternal Aunt, and supervised contact [with] the

Paternal Grandmother.” Id. at 6. Again, we see no abuse of discretion in the

trial court’s conclusion, and Mother’s bald protests to the contrary do not

convince us otherwise.

      Mother also summarily asserts that Paternal Aunt and Paternal

Grandmother have no standing in this custody matter, and therefore no

custodial rights to Child. In the first place, this argument is waived for its sheer

lack of development. See Commonwealth v. Love, 896 A.2d 1276, 1287


                                      - 10 -
J-A24017-22


(Pa. Super. 2006) (stating that arguments that are not sufficiently developed

are waived).

      However, even if not waived, the issue lacks merit. As the trial court

repeatedly stated, it had not vested any independent custodial rights in

Paternal Aunt or Paternal Grandmother, but rather, had merely allowed them

to have contact with Child during Father’s custodial time pursuant to Father’s

custodial rights. That contact was, the trial court explained, merely a

modification of Father’s custodial rights as outlined in the order. Mother does

not even address these conclusions by the trial court, much less establish they

were in any way erroneous.

      We add that neither Paternal Aunt nor Paternal Grandmother filed any

petition seeking any kind of custodial rights to Child. Rather, it was Father’s

and Mother’s filings which sought clarification in the custody order as to

whether Paternal Grandmother and Paternal Aunt were permitted to be in the

presence of Child during Father’s custody time. The court modified Father’s

custody rights in the custody order in response to those filings. Accordingly,

in the end, Mother has failed to show, and we fail to see, an abuse of discretion

on the trial court’s part when it modified the custody order.

      Mother also argues the court abused its discretion by denying her

petition for contempt. Much like in her first issue, Mother summarily claims

the trial court abused its discretion by not finding the evidence she presented

at the hearing established Father had made disparaging remarks about Mother


                                     - 11 -
J-A24017-22


in front of Child. She points out the trial court found that Father only told

Mother he was going to make disparaging remarks to Child, not that he had.

Mother asserts, however, that her testimony and the Facebook posts she

presented as exhibits at the hearing showed Father had, in fact, done so.

Nowhere in her brief does Mother specify what testimony or which Facebook

posts she is referring to, where they are in the record, or how their content

supports her contentions. This claim is waived. See Love, 896 A.2d at 1287;

Pa.R.A.P. 2119(c) (providing that when an appellate brief references a matter

appearing in the record, the brief must identify the place in the record where

the matter appears); Pa.R.A.P. 2119(d) (stating that when the refusal to find

a fact is argued, the argument must “contain a synopsis of all the evidence on

the point, with a reference to the place in the record where the evidence may

be found”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/22/2022




                                    - 12 -